In a habeas corpus proceeding, the relator appeals from a judgment of the Supreme Court, Dutchess County (Brands, J.), dated January 27, 2010, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly denied the instant habeas corpus petition and dismissed the proceeding. “A ‘writ of habeas corpus may not be used to review questions already decided or, absent reasons of practicality and necessity, questions that could have been raised by direct appeal or by a collateral attack in the court of the petitioner’s conviction’ ” (People ex rel. Barnes v Fischer, 303 AD2d 526, 526 [2003], quoting People ex rel. Pearson v Garvin, 211 AD2d 690, 691 [1995]; see People ex rel. Almeyda v Schultz, 18 AD3d 582 [2005]). Further, the petition is procedurally barred where, as here, a petitioner “presents no fundamental constitutional or statutory claim that was not already reviewed on direct appeal or on his [or her] CPL 440.10 motion and would warrant departure from traditional, orderly process” (People ex rel. Pearson v Garvin, 211 AD2d at 691).
Dillon, J.E, Angiolillo, Leventhal and Sgroi, JJ., concur.